         Case 2:21-cv-03483-GRB-ST Document 13 Filed 06/23/21 Page 1 of 2 PageID #: 53

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the

                                                Eastern
                                                __________District
                                                           District ofof__________
                                                                         New York
Walter Avelar, Julio Castro, Edwin Guevara,                    )
Ruben Guevara, Jorge Mojica, Jaime Reyes,                      )
        R
Nelson Rios, Alexander Alfaro and Daniel Mejia,                )
       ua and behalf of those similarly situated
individually                                                   )
                            Plaintiff(s)                       )
                                                               )
                                v.                                     Civil Action No. 21-cv-03483-GRB-ST
                                                               )
JOHN ARMATO, YVETTE ARMATO a/ka/                               )
YVETTE BAHAMONDE, TUSCANY MARBLE                               )
AND GRANITE, INC.,                                             )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
JOHN ARMATO, 243 Skidmores Rd., Deer Park, N.Y. 11729
YVETTE ARMATO a/ka/ YVETTE BAHAMONDE, 243 Skidmores Rd., Deer Park, N.Y. 11729
TUSCANY MARBLE AND GRANITE, INC., 243 Skidmores Rd., Deer Park, N.Y. 11729


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           P. Bruce McBrien
                                           McBrien Law P.C.
                                           140 Fell Court, Suite 305
                                           Hauppauge New York 11788
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                         %06(-"4$1"-.&3
                                                                         CLERK OF COURT

              6/23/2021
Date:
                                                                                   Signature
                                                                                   Si   t    off Cl
                                                                                                 Clerkk or D
                                                                                                           Deputy Clerk
          Case 2:21-cv-03483-GRB-ST Document 13 Filed 06/23/21 Page 2 of 2 PageID #: 54

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                          ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
